Citation Nr: 0024014	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for heart disease secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

The claim of entitlement to service connection for heart 
disease secondary to service-connected PTSD is plausible. 


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease secondary to service-connected PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is in effect for PTSD, evaluated as 
10 percent disabling from January 28, 1994, and as 50 percent 
disabling from January 22, 1999.  

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded 
based on secondary service connection, there must be medical 
evidence both of a current disability and of an etiological 
relationship between that disability and service-connected 
disability.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

A September 1997 letter from B. D., M.D., a private 
physician, reflects that the veteran had a history of 
myocardial infarctions in October 1992 and October 1994.  He 
had symptoms of unstable angina in July 1996.  The letter 
indicates that it was possible that the veteran's PTSD had 
contributed to both heart attacks and his third episode of 
chest pain that resulted in a stint placement.  The letter 
indicates that PTSD can increase blood pressure and pulse 
which causes the heart to require more oxygen.  Therefore, 
during an attack of PTSD, the heart may be experiencing lack 
of oxygen and become damaged.  

A July 1999 letter from R. K., M.D., a private cardiovascular 
physician, reflects that the most likely cause of the 
veteran's heart disease is genetic tendencies and cigarette 
smoking.  It was indicated that PTSD may have contributed 
somewhat to the veteran's heart disease, but it would have 
been a minor contributing factor.  

There is competent medical evidence that the veteran does 
currently have heart disease.  The letter from Dr. D. 
indicates that it is possible that the veteran's PTSD 
contributed to his heart attacks and that the heart may 
experience lack of oxygen and become damaged during an attack 
of PTSD.  Therefore, this letter also infers that it is 
possible that his PTSD has not contributed to heart attacks 
and his heart may not be experiencing a lack of oxygen during 
an attack of PTSD.  However, the letter from Dr. K., while 
reflecting that the PTSD "may" contribute to the veteran's 
heart disease, indicates that it "would be a minor 
contributing factor."  Therefore, the Board concludes that 
the indication that the PTSD would be a minor contributing 
factor does address the probability that PTSD contributes to 
the veteran's heart disease and provides some evidence of 
medical nexus with respect to causation between the veteran's 
service-connected PTSD and his heart disease.  Since there is 
competent medical evidence of a current disability and 
competent medical evidence indicating a relationship between 
service-connected disability and current disability, the 
veteran's claim for service connection for heart disease 
secondary to service-connected PTSD is well grounded.  
38 U.S.C.A. § 5107(a); Jones.  


ORDER

The claim of entitlement to service connection for heart 
disease secondary to service-connected PTSD is well grounded.  
To this extent only, the appeal is granted.  


REMAND

While the above referred to competent medical evidence 
provides some medical nexus between the veteran's 
service-connected PTSD and his currently manifested heart 
disease, it also indicates that the most likely cause of his 
heart disease is genetic tendencies and cigarette smoking.  
Since the veteran's claim is well grounded, VA has a duty to 
assist him in the development of his claim.  A February 1999 
St. John's Hospital report of history and physical 
examination reflects that the veteran had been seen in the 
Vandalia Clinic.  It is unclear if treatment records from the 
Vandalia Clinic have been associated with the record on 
appeal.  During the veteran's personal hearing, a reference 
was made to the Marion VA Hospital.  It is unclear if 
pertinent treatment records from this facility are available.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the full name and 
address for the Vandalia Clinic referred 
to in the February 1999 St. John's 
Hospital report of history and physical 
examination.  With any necessary 
authorization from the veteran, the RO 
should request copies of all pertinent 
records relating to the treatment of the 
veteran's heart disease or service-
connected PTSD from the Vandalia Clinic, 
the VA Hospital at Marion, and from Dr. 
K. from July 20, 1999, the date of the 
most recent letter from Dr. K.  

2.  The veteran should be afforded VA 
psychiatric and cardiology examinations 
by board-certified specialists, if 
available, to determine the etiology of 
any currently manifested heart disease.  
All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiners for review.  
The examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD has caused or chronically 
worsened any currently manifested heart 
disease.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to ensure complete 
development.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link



